   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                                Page 1 of 10 PageID 287


                           UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

TONY AND MII’S, INC., TONY    §
THANGSONGCHAROEN, AND         §
SOMNUEK THANGSONGCHAROEN      §
                              §
Plaintiffs,                   §                                            Case No. 3:17-cv-609-B
                              §
v.                            §
                              §
THE UNITED STATES OF AMERICA, §
                              §
Defendant.                    §

                         Motion for Sanctions for Mr. Smith’s and Ms. Yepuri’s
                          Knowingly False Misrepresentations to the Court

         The government attorneys, Mr. Smith and Ms. Yepuri, have made outright—and provably—

false representations to the Court; they should be sanctioned.1 They have alleged that “[Undersigned

counsel] stated in writing that his assistant eavesdropped on a conversation between counsel for the

United States and the IRS employee during a [deposition] break.” (United States’ Emergency Mot. For

Prot. Order, Doc. No. 38, p. 8 (emphasis added)). Mr. Smith and Ms. Yepuri went on to state that

“[Undersigned counsel’s] assistant eavesdropped on a conversation that was attorney-client privileged

. . . .” Id. They have deliberately and knowingly lied to this Court in an attempt to create a false picture

that was designed to inflame the Court into ordering relief that they were seeking.2


1 Note that Plaintiffs will respond to the government’s substantive Motion for Protective Order in accordance with the

Court’s scheduling order. Plaintiffs here only address the referenced outright false representations contained in the
government’s filing.
2 The government attorneys also misrepresented to this Court that undersigned counsel “stated in writing . . . that counsel

for the United States did not disclose [the IRS employee’s statement that she had testified untruthfully] and [that the DOJ
attorney] instructed the IRS employee to continue to provide false testimony.” (Doc. 38, p. 8). That is an absolutely false
misrepresentation. Undersigned counsel absolutely never made such an allegation, and as Exhibit C hereto demonstrates,
undersigned counsel actually specifically stated that “I do not think that either of you [government attorneys] would
withhold any document or advise or assist a witness in falsely testifying.” (Exh. C). Undersigned counsel also stated,
“And with respect to Crystal’s testimony, I in no way make any allegation that Moha [Ms. Yepuri] did anything wrong.”
(Exh. C). These statements were made by undersigned counsel on December 6, 2018. Contrary to Ms. Yepuri’s outright
false representation to this Court in her Motion for a Protective Order, undersigned counsel actually specifically stated
that he did not allege that she had done anything improper. That, of course, has now changed given her knowingly false
representations to this Court that are the subject of this Motion.


                                                            1
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                     Page 2 of 10 PageID 288


         These misrepresentations are beyond mere exaggerations of fact or an advocate’s spin on the

law. They are outright, patently false representations of facts to the Court—facts that the attorneys

had personal knowledge were not true. They violated their obligations under Rule 11 and to this

Court.

         Following the government’s motion for a protective order containing the false statements

above, undersigned counsel sent the following email to government counsel. I was understandably

upset by the false representations and offered government counsel an opportunity to correct those

false statements:

         Curtis,

         First of all, I am frankly furious that you have accused someone in my office of
         “eavesdropping” in your motion. Your allegation is an outright false representation
         to the court, unbecoming of the Department of Justice or our profession. You and
         Moha are both aware of exactly what happened—we discussed this in depth, and the
         manner in which Ms. Ferguson stepped out of the deposition room with Moha and
         began talking about 5 feet away from (and directly in front of) my assistant who was
         sitting at her reception desk in the front of our office. She made no deliberate attempt
         to listen or “eavesdrop.” Nor did I ever state this in writing or orally, as you
         represented to the court. The conversation was literally held right in front of her, as I
         previously informed you and Moha during our discussion on Thursday, and at normal
         speaking levels—there was not an opportunity for her to leave the room, or quite
         frankly, to not hear the short conversation. As you should know, there is no attorney-
         client privilege where there is no reasonable expectation of privacy during the
         conversation. I have lost all respect at this point, and have frankly never in my entire
         career seen an attorney make such an outright false statement to a court.

         As a professional courtesy, I will give you the opportunity to fix the false statement.

         Regarding Ms. Bonfield’s deposition, yes, I am fine to conduct that as previously
         scheduled.

         Jason

(Exh. A, Email from Jason Freeman to Curtis Smith, December 8, 2018).

    Notably, the government, in its motion for protective order, failed to produce a copy of the

“written” statement (that it references) by undersigned counsel allegedly stating that my assistant

“eavesdropped.” That is because no such written statement was ever made—nor was any such

                                                    2
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                     Page 3 of 10 PageID 289


statement ever made orally. Below is the email I sent to government counsel, in its entirety, raising

the issue in the first place:

        Curtis,

        I’ve got some concerns about the government’s discovery productions. We just
        received new documents (about 1,100 documents) yesterday that contain a substantial
        amount of information that would have been needed to conduct a full deposition of
        Patty Hall and Crystal Ferguson. Were these the documents that the government had
        previously lost—or are there still missing/deleted emails and documents? We have
        not completed our initial review yet, but I see quite clearly that this seizure went up to
        National and that they pulled the plug on the entire perishable goods seizure on March
        2, 2015, yet it subsequently went forward. I don’t believe that’s consistent with Crystal
        Ferguson’s testimony, but it is also something I would have wanted to explore in more
        depth with her and that we were never notified of. There are also references to missing
        ICS Histories and filling in ICS Histories after the fact, which appears to confirm the
        issue I raised about my suspicions of missing or manufactured ICS History entries.

        We also learned in Crystal’s deposition that she had been using her personal, non-
        government issued phone to text about the case and that she sent information related
        to a then-non-public case (Mii’s) to others in the IRS that were not authorized to
        receive such information about a taxpayer (i.e., protected information). Does your
        office intend to investigate these improprieties? I believe that we have a right to know
        this. I understand that DOJ will likely be reluctant to take any steps to initiate a
        criminal investigation if it would harm an important government witness, but these
        appear to be pretty serious violations.

        This is also particularly concerning because Crystal testified that she had not taken any
        steps to safeguard her text messages, and that she had not ever been asked to produce
        them. As you know, I have specifically requested all text messages in our discovery
        requests. Please update me on this and on what steps are being taken—and have been
        taken—to secure such text messages from all relevant persons. I am very concerned
        about this – the combination of this information going missing and the internal IRS
        emails that were previously considered missing leads me to seriously question whether
        all of the relevant documents have been produced.

        Finally, I have one other very serious concern. During Ms. Ferguson’s deposition, she
        stepped out of the room with her DOJ attorney. They were in the same room as my
        assistant and did not leave that room, and Ms. Ferguson intimated to her attorney that
        she had not told the truth in her deposition. If the government is aware of any false
        testimony whatsoever—or testimony that was not fully forthcoming, as is required
        under the oath that she took—I believe that it has an obligation to inform me and to
        take steps to correct that. Would you please advise on this?

        Thanks,

        Jason


                                                    3
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                               Page 4 of 10 PageID 290



(Exh. B, Email from Jason B. Freeman to Curtis Smith, December 6, 2018). Following this email, I

had a phone conversation with both Curtis Smith and Moha Yepuri. During that phone conversation

we specifically discussed the colloquy at issue between Ms. Yepuri and Ms. Ferguson. Ms. Yepuri has

personal knowledge of exactly where and how her conversation with Ms. Ferguson took place. Her

testimonial representations to the Court here are, therefore, inexcusable. We specifically discussed

how Ms. Ferguson had initiated that conversation about 5 feet away from (and in front of) my

receptionist in the open in the front lobby of my office without taking any steps whatsoever

to safeguard the conversation. We specifically discussed that my receptionist had not made any

particular attempt to overhear the conversation—instead that conversation was held in a manner that

she could not avoid.

         It is black letter law that a conversation is not a privileged conversation if it is held in a manner

that does not give rise to a reasonable expectation of privacy. For whatever reason, Ms. Yepuri failed

to advise her client of this, and engaged in a very short conversation in which her client indicated that

she had not been truthful in the deposition. Under these circumstances, there was no attorney-client

privileged conversation.3 More to the point, the government’s representation to this Court that

“[undersigned counsel] stated in writing that his assistant eavesdropped on a conversation” is so

untruthful—and made with such utter disregard for the truth, and in such a manner that was designed

to inflame the Court—that it should be sanctioned. It completely fails to uphold the ethics to which

any attorney should adhere, and is particularly egregious because it was made by an attorney who

carries the imprimatur of the U.S. Department of Justice.




3 In addition, Ms. Yepuri is not Ms. Ferguson’s attorney. If she now takes the position that she is—as her filing appears

to imply—then it appears that she may now have a conflict of interest. At any rate, her conversation was one between a
witness and an attorney, not between an attorney and her client.


                                                           4
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                      Page 5 of 10 PageID 291


   Following the conversation with Ms. Yepuri and Mr. Smith, I sent a friendly follow-up email,

frankly because I was worried that they may have interpreted the serious concerns that I had raised

(in Exhibit B) as somehow being aimed at them personally, rather than at the IRS. I took pains to

clarify this for them in my phone conversation with them. I also took what I felt was a very

professional and courteous step to assure them, in writing, that I did not mean any personal attack on

them and to confirm the oral statements I had made to them in this regard on our phone call. The

contents of that email are set forth below:

       Curtis,

       In case there is any question with respect to my email below, I want to be absolutely
       clear that I intended no allegation against either you or Moha. I have the utmost
       respect for both of you—I truly do. I do not think that either of you would withhold
       any document or advise or assist a witness in falsely testifying. My concerns are lodged
       at the IRS or US government, and whether it maintained or produced all of the relevant
       documents to you—not whether you produced to me everything that was given to
       you. If key documents are missing from the IRS’s files, you should understand that I
       would be very upset about that. And with respect to Crystal’s testimony, I in no way
       make any allegation that Moha did anything wrong. Just so you know, I have actually
       represented a client that was not truthful in a government investigation. It placed me
       in a very difficult position, but I ultimately had an ethical obligation to correct it. I did
       not do it at the moment that the mis-truth was made, but did so later—frankly because
       I needed time to figure out how to satisfy all of my competing ethical obligations. I
       say this because I understand first-hand the potential ethical quandaries that type of
       situation can present. It sounds like, from your understanding, that you are not aware
       of Ms. Ferguson lying. All I am saying is that if she did, and she did not correct it
       during her subsequent testimony, then—if you know of it—I think you have an
       obligation to somehow address it. I think you would rightfully ask the same of me,
       and I think we all owe that to the system that we are a part of, whether it helps or hurts
       our respective clients. I have to raise the issue, and I have to ask the question—but I
       do not aim any criticism or allegation whatsoever at either of you.

       Understand that you are my point of contact, and I have no one else on your end to
       voice these concerns to—but please do not confuse my serious concerns with anger
       at you.

       I think you are both two of the best attorneys/people I have come across. I have a
       job to do, and it will mean that I am tough on the government and ask difficult
       questions. Those will never be aimed at you, only your client.

       I hope this helps to clarify the scope of my concerns.



                                                    5
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                    Page 6 of 10 PageID 292


        Jason

(Exh. C, Email from Jason Freeman to Curtis Smith and Moha Yepuri, December 6, 2018).

        Following this email, the government filed its Motion for Protective Order the next day,

making the false representations to the Court that are at issue. There was no other “writing.” In other

words, the Court now has the full array of written correspondence regarding this issue. However, the

Court should specifically request that the government attorneys produce the “writing” that

they cite. (“Mr. Freeman stated in writing that his assistant eavesdropped on a conversation”). There

is not one.

        While I am reluctant to request sanctions against an attorney—particularly a government

attorney—sanctions are absolutely necessary in this case. These false representations were made to

impugn undersigned counsel and his law firm. Government attorneys are under a particular obligation

to be truthful. Their representations carry even greater weight and potential ability to harm. They

threaten credibility of opposing counsel. But more importantly, they threaten the credibility of the

esteemed office and institution that they have the privilege and responsibility to represent. And

perhaps most importantly, left un-redressed, such “misrepresentation[s] carr[y] with [them] the ability

to destroy the Court’s status as a hall of justice.” United States v. Price, 2008 WL 5049295, at *4 (N.D.

Tex. Nov. 25, 2008) (J. Boyle).

        I provided the government attorneys with an opportunity to fix their known and false

representations. As of this morning, the government attorneys first indicated that my office should

simply file its motion, indicating no intention to correct the statements. The government attorneys

subsequently called me back and indicated that they acknowledge that they filed false statements and

now intend to correct several statements, but they have refused to take the steps requested and

necessary to rectify the situation, including falling on the sword by informing the court that there was,

in fact, no “eavesdropping” (Ms. Yepuri remained adamant that there was “eavesdropping”) and that



                                                   6
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                            Page 7 of 10 PageID 293


their filings were knowingly false—instead, they indicated they would merely change the language in

a new filing, which is simply not an acceptable resolution.                   On the basis of their original

representations, the Court ordered a stay of five scheduled depositions, which has caused an enormous

scheduling difficulty (and cost) for undersigned counsel—who is representing, and paying the costs

for, plaintiffs that are entirely destitute, and who has potentially 10 other depositions in another case

during the next month, plus obligations two days a week as a law professor at SMU. The government

attorneys were aware of this and sought to take advantage of it. This Court should impose sanctions,

and award costs to the plaintiffs and undersigned counsel.4

                                       Rule 11 and Related Authority
         Rule 11 of the Federal Rules of Civil Procedure governs sanctions in this context. That Rule

provides, in relevant part, as follows:

         By presenting to the court a pleading, written motion, or other paper—whether by
         signing, filing, submitting, or later advocating it—an attorney or unrepresented party
         certifies that to the best of the person's knowledge, information, and belief, formed
         after an inquiry reasonable under the circumstances:
           (1) it is not being presented for any improper purpose, such as to harass,
         cause unnecessary delay, or needlessly increase the cost of litigation;
            (2) the claims, defenses, and other legal contentions are warranted by existing law
         or by a nonfrivolous argument for extending, modifying, or reversing existing law or
         for establishing new law;
            (3) the factual contentions have evidentiary support or, if specifically so
         identified, will likely have evidentiary support after a reasonable opportunity
         for further investigation or discovery; and
            (4) the denials of factual contentions are warranted on the evidence or, if specifically
         so identified, are reasonably based on belief or a lack of information.

         (c) Sanctions.
           (1) In General. If, after notice and a reasonable opportunity to respond, the court
         determines that Rule 11(b) has been violated, the court may impose an appropriate
         sanction on any attorney, law firm, or party that violated the rule or is responsible for

4 The government attorneys also failed to raise this issue during any conference with undersigned counsel. They never

gave any indication of raising such an issue with the Court.


                                                         7
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                      Page 8 of 10 PageID 294


        the violation. Absent exceptional circumstances, a law firm must be held jointly
        responsible for a violation committed by its partner, associate, or employee.
           (2) Motion for Sanctions. A motion for sanctions must be made separately from any
        other motion and must describe the specific conduct that allegedly violates Rule 11(b).
        The motion must be served under Rule 5, but it must not be filed or be presented to
        the court if the challenged paper, claim, defense, contention, or denial is withdrawn or
        appropriately corrected within 21 days after service or within another time the court
        sets. If warranted, the court may award to the prevailing party the reasonable expenses,
        including attorney's fees, incurred for the motion.

FRCP 11 (emphasis added).

        Federal courts also have the inherent authority to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases. United States v. Price, No. CIV.A.3:08-CR-0268-B,

2008 WL 5049295, at *3 (N.D. Tex. Nov. 25, 2008) (J. Boyle) (citing Chambers v. NASCO, Inc., 501

U.S. 32, 43-5 (1991)). Toward that end, federal courts are empowered to sanction bad faith conduct

occurring throughout a case. Id. (citing Chambers at 45). It goes without saying that lying to

the Court constitutes bad faith. Id. (citing Chambers at 42, 46, 50-1 (upholding the district court’s use

of its inherent authority to sanction bad faith conduct which included “misleading and lying to

the court”)).

        As this Court has recognized, “Dishonesty towards the tribunal is among the most egregious

of sanctionable conduct [] committed by lawyers.” United States v. Price, 2008 WL 5049295, at *3 (N.D.

Tex. Nov. 25, 2008). Indeed, as this Court has expressed:

        The serious nature of such conduct is exemplified in the American Bar Association’s
        Model Rules of Professional Conduct which command that “a lawyer shall not
        knowingly ... make a false statement of law or fact to a tribunal or fail to correct a false
        statement of material fact or law previously made to the tribunal by the lawyer ....”
        MODEL RULES OF PROF’L CONDUCT R. 3.3(a)(1); see also TEX.
        DISCIPLINARY RULES OF PROF’L CONDUCT R. 3.03(a)(1) (“A lawyer shall not
        knowingly ... make a false statement of material fact or law to a tribunal”).

United States v. Price, No. CIV.A.3:08-CR-0268-B, 2008 WL 5049295, at *3 (N.D. Tex. Nov. 25, 2008)

(J. Boyle).




                                                     8
   Case 3:17-cv-00609-B Document 41 Filed 12/10/18                   Page 9 of 10 PageID 295


        Here, the government attorneys made specific factual allegations that were knowingly false.

They made those allegations with personal knowledge. The factual allegations at issue were not based

upon representations from a witness or other person; they were, instead, made based upon the

government attorneys’ very own direct knowledge. They put their credibility on the line, and

knowingly submitted patently false representations of fact to the Court. This was done in an effort to

improperly cause unnecessary delay, to inflame (and mislead) the Court into granting relief that they

were seeking, and to increase the plaintiffs’ cost of litigation. The government attorneys have

previously indicated, as part of a strong-arm settlement posture, that they will make litigation costly

for the plaintiffs—knowing that they are destitute. While that is perhaps not a surprise, it reinforces

the improper motive for their actions here.

        The Court should impose sanctions. “An un-sanctioned bad faith misrepresentation carries

with it the ability to destroy the Court’s status as a hall of justice.” United States v. Price, 2008 WL

5049295, at *4 (N.D. Tex. Nov. 25, 2008) (J. Boyle). At the very least, the Court should order the

government attorneys to show cause why their conduct and representations did not violate Rule 11(b)

or their obligations to the Court. In addition, the Court should order the government to pay attorneys’

fees and costs incurred by plaintiffs and their counsel as a result of their improper conduct.



                                        Respectfully submitted,

                                                        By: /s/ Jason Freeman
                                                        Jason B. Freeman
                                                        TX Bar # 24069736

                                                        Freeman Law, PLLC
                                                        2595 Dallas Parkway, Suite 420
                                                        Frisco, Texas 75034
                                                        Telephone: 214.984.3410
                                                        Fax: 214.984.3409
                                                        Jason@freemanlaw-pllc.com

                                                        ATTORNEY FOR PLAINTIFFS

                                                   9
  Case 3:17-cv-00609-B Document 41 Filed 12/10/18                      Page 10 of 10 PageID 296



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of December, 2018, I have electronically filed the

foregoing document with the Clerk of Court through the CM/ECF document filing system, which

sent notification and copies of the filing to all counsel of record.

                                                         /s/ Jason B. Freeman   _
                                                         Jason B. Freeman




                               CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule 7.1(a) and (h), I certify that I conferred with Curtis Smith and Moha

Yepuri, counsel for the United States, on December 10, 2018 regarding this motion. Initially Mr.

Smith indicated that his office would not agree to correct the statements set forth in the motion above.

His office subsequently called me back, acknowledging that several statements were indeed false, and

indicated that they would change/correct several statements in a new filing. However, they refused

to affirmatively indicate to the Court that there was, in fact, no “eavesdropping” (Ms. Yepuri remained

adamant) or that they had themselves made material misrepresentations of fact—they merely indicated

they would change several of the statements that were obviously false in a new filing. Counsel for the

United States indicated that it is opposed to the relief sought herein. Should the government

adequately rectify the situation—which will require a full and truthful representation/acknowledgment

of its wrongful acts, as well as disavowing and affirmatively removing improper attacks—undersigned

counsel will withdraw this request for sanctions in full.

                                                         /s/ Jason B. Freeman
                                                         Jason B. Freeman




                                                    10
